Citation Nr: 0328646	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for scar, right forehead, 
residuals of shrapnel wound with tenderness, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1966 to December 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2001, a 
statement of the case was issued in February 2002 and a 
substantive appeal was received in April 2002.  The veteran 
requested a Board hearing at the RO which was subsequently 
scheduled for August 2002.  However, the veteran withdrew his 
hearing request.

The Board notes that by way of the "Appellant's Brief" 
dated October 2003, the veteran's representative appears to 
have set forth argument regarding entitlement to service 
connection for tinea cruris and folliculitis.  It does not 
appear that these issues have been adjudicated at the RO and 
they are not in appellate status at this time.  Therefore, 
this matter is hereby referred to the RO for clarification 
and appropriate action.


REMAND

The RO has rated the veteran's forehead disability under the 
rating criteria for scars.  The Board notes that subsequent 
to the statement of the case the diagnostic criteria for 
scars were revised, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  In light of the change in regulations, the Board 
believes that a new VA examination is warranted to ensure 
that the record is adequate to allow for rating the veteran's 
disability under the new criteria if more favorable to his 
interests.

The Board also notes at this point that pursuant to 38 
U.S.C.A. § 5103(a), upon receipt of a complete or 
substantially complete claim, VA must notify the claimant and 
claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  Appropriate action 
to ensure compliance with this recent judicial decision is 
also necessary.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1)  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
The appellant should also be advised of 
the time period for submitting new 
evidence to ensure compliance with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2)  The RO should make arrangements for 
the veteran to undergo a VA examination 
to assess the current extent and severity 
of his service-connected scar, right 
forehead, residuals of shrapnel wound 
with tenderness.  It is imperative that 
the claims folder be made available for 
review by the examiner.  The examiner 
should address the following issues:

a)  Is the scar 5 or more 
inches in length?
b)  Is the scar at least one-
quarter inch wide at the widest 
part?
c)  Is the surface contour of 
the scar elevated or depressed 
on palpation?
d)  Is the scar adherent to 
underlying tissue?
e)  Is the skin hypo- or hyper-
pigmented in an area exceeding 
six square inches?
f)  Is the skin texture 
abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area 
exceeding six square inches?
g)  Is there underlying soft 
tissue missing in an area 
exceeding six square inches?
h)  Is the skin indurated and 
inflexible in an area exceeding 
six square inches?

3)  After completion of the above, the RO 
should then review the record and 
determine if the benefit sought can be 
granted (with consideration give to the 
old and new criteria as appropriate).  
The veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
given an opportunity to respond, if 
necessary.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




